



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Filian-Jiminez, 2014
    ONCA 601

DATE: 20140820

DOCKET: C57824

Sharpe, Simmons and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Applicant/Appellant

and

John Filian-Jimenez

Respondent

Chris Dwornikiewicz, for the applicant/appellant

Sam Goldstein, for the respondent

Heard and released orally: August 14, 2014

On appeal from the sentence entered on September 23,
    2013, by Justice M.G. McLeod of the Ontario Court of Justice.

ENDORSEMENT

[1]

The trial judge gave carefully considered reasons for imposing a
    sentence of 18 months on the offences of unlawful possession of a loaded
    restricted firearm and possession of a firearm knowing that its possession is
    unauthorized. The Crown seeks leave to appeal the sentence.

[2]

While this is a clearly a very low sentence, we are not persuaded that
    the trial judge erred in principle. He identified factors that in his view
    justified imposing a relatively lenient sentence. The respondent had repudiated
    his membership in a gang, entered an early guilty plea, was engaged in full
    time employment and had fundamentally changed his lifestyle. He had the gun
    because shots had been fired at his house and he feared for the safety of his
    mother and his girlfriend with whom he shared the house. While possession of a
    gun for protective purposes is certainly not to be condoned, the trial judge
    accepted that the respondent did not have the weapon for any other purpose. The
    trial judges assessment of the respondent and his prospects is entitled to
    deference in this court. While this is a very low sentence in the
    circumstances, it is not manifestly unfit.

[3]

Accordingly, we grant leave to appeal but dismiss the appeal from
    sentence.

Robert J. Sharpe J.A.

Janet
    Simmons J.A.

G.
    Pardu J.A.


